Exhibit Execution Copy STOCK PURCHASE AGREEMENT BY AND AMONG THE MERIT GROUP, INC. AND NATIONAL PATENT DEVELOPMENT CORPORATION DATED AS OF NOVEMBER 24, 2009 Page 1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of this 24th day of November 2009 (the “Execution Date”), by and between The Merit Group, Inc., a South Carolina corporation (“Buyer”) and National Patent Development Corporation, a Delaware corporation (“Seller”).All capitalized terms used in this Agreement, but not otherwise defined, are set forth in Exhibit A. W I T N E S S E T H: WHEREAS, Seller is the owner and holder of record of all of the issued and outstanding stock (the “Stock”) of Five Star Products, Inc., a Delaware corporation (“Target”), and Target is the holding company and sole shareholder ofFive Star Group, Inc., a Delaware corporation (“Operating Company”); WHEREAS, Operating Company is solely engaged in the Business, all of the operations relating to the Business are conducted by Operating Company, and neither Target nor Seller are directly engaged in the Business; WHEREAS, Seller desires to sell, and Buyer desires to buy, all of the Stock, according to the terms and subject to the conditions of this Agreement; and WHEREAS,upon consummation of the purchase and sale of Stock as contemplated by this Agreement, Buyer shall own all of the issued and outstanding stock of Target. NOW, THEREFORE, in consideration of the premises and the mutual covenants and representations hereinafter stated, the sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: ARTICLE 1 Purchase and Sale of the Stock On the terms and subject to the conditions of this Agreement, at the Closing, Seller shall sell, transfer, convey, assign and deliver to Buyer, and Buyer shall purchase and accept delivery from Seller, all of Seller’s right, title and interest in and to the Stock. ARTICLE 2 Purchase Price; Adjustment; Allocation; Closing 2.1Purchase Price.Subject to the adjustments set forth in Section 2.2 below, the aggregate purchase price for the Stock shall be Thirty three million one hundred twenty four thousandDollars and No Cents ($33,124,000) (the “Purchase Price”).The Purchase Price shall be paid by Buyer to Seller at the Closing by wire transfer of immediately available federal funds pursuant to written wiring instructions to be provided by Seller prior to the Closing.All payments to Seller shall be made in U.S. Dollars.All sales, transfer, documentary, stamp, recording and other similar taxes and/or fees and taxes (if any) which may be due or payable in connection with the sale of the Stock pursuant hereto shall be borne by Seller. Page 2 2.2Adjustments to Purchase Price. (a)Cash Flow Adjustment. (i)At the Closing, the Purchase Price shall be adjusted either (a) by increasing the Purchase Price, dollar for dollar, based on any increase (excluding any increase or decrease directly attributable to income tax payments or refunds) in the amount of Revolving Indebtedness from March 31, 2009 through the Closing Date, or (b) by decreasing the Purchase Price, dollar for dollar, based on any decrease (excluding any increase or decrease directly attributable to income tax payments or refunds) in Revolving Indebtedness from March 31, 2009 through the Closing Date. (ii)Schedule 2.2(a)(ii) identifies the accounts and balances comprising Revolving Indebtedness as of December 31, 2008 and as of March 31, 2009.Seller and Buyer agree that any and all cash held or received by Operating Company, Target, or Seller or any of its other affiliates in respect of the Business (other than the payments received by Seller from either Target or Operating Company described on Schedule 2.2(a)(ii)) during the period from the close of business on March 31, 2009 to the close of business on the Closing Date shall be applied against and reduce Revolving Indebtedness and that such application shall be subject to verification by Buyer in connection with the determination of the appropriate cash flow adjustment to the Purchase Price contemplated by this Section 2.2; provided that nothing in this sentence shall prohibit or restrict Target or Operating Company re-borrowing funds against the Revolving Indebtedness for any purpose not otherwise prohibited by the terms of this Agreement.Seller agrees not to direct, or to allow Target or Operating Company to direct, that any payment payable to Operating Company, Target, or Seller in respect of the Business be made to any party other than Operating Company or Target.In addition, any and all fees, costs and expenses incurred by Operating Company, Target, or Seller in connection with this Agreement, including without limitation any severance payments to be made pursuant to the Employee Agreement, or the negotiation and consummation of the transactions contemplated hereby shall be excluded in determining Revolving Indebtedness as of the Closing Date and shall be paid by Seller. (iii)Bank of America’s determination of the amounts owed to it under the Operating Company’s revolving line of credit, absent manifest error, shall be presumed to be accurate in all respects.If Buyer and Seller fail to agree on the amount of the Revolving Indebtedness by 2:00 p.m. on the Closing Date, then the amount in dispute shall be held in escrow pursuant to an agreement substantially in the form attached hereto as Exhibit B instead of being included in the calculation of the Purchase Price at Closing pending resolution of the dispute and either party may request that the dispute shall be submitted to the Arbiter (or if the Arbiter refuses the engagement, to another party who need not be an accountant, as selected by Buyer and Seller) to resolve any remaining dispute as the amount in accordance with Section 2.2, which resolution shall be final, binding, conclusive and non-appealable.The parties shall instruct the Arbiter to deliver its written determination not later than the thirtieth (30th) day after the dispute is referred to the Arbiter.The Arbiter shall address only those items in dispute and may not assign a value greater than the greatest value for such item claimed by either party or smaller than the smallest value of such item claimed by either party.The party whose proposed calculation of the Revolving Indebtedness is closest to the final calculation of Revolving Indebtedness set by the Arbiter shall pay a share of the fees and expenses of the Arbiter equal to the total fees and expenses of the Arbiter multiplied by a fraction the numerator of which is the difference between the proposed calculation of such party and Arbiter’s final calculation and the denominator of which is the amount of the difference between the proposed calculations of the parties.The other party shall pay the balance of the Arbiter’s fees and expenses. Page 3 (b)Net Results Adjustment. (i)At the Supplemental Closing (which shall be held five (5) Business Days after the adjustment required by this Section 2.2 (b) is agreed upon by the Parties or ordered by the Arbiter), the Purchase Price shall be further adjusted either (a) by increasing the Purchase Price, dollar for dollar, by the amount of the Net Results from March 31, 2009 through the Closing Date if such amount is a positive number, or (b) by decreasing the Purchase Price, dollar for dollar, by the amount of the Net Results from March 31, 2009 through the Closing Date if such amount is a negative number. (ii)Within thirty (30) days after the Closing Date, Seller shall provide to Buyer the unaudited calculation of the Net Results for the period from March 31, 2009 through the Closing Date and reasonable access to all work papers, schedules, and detail reports that support the Seller’s calculations of Net Results (the “Seller’s Net Results Adjustment”).Buyer shall have ten (10) Business Days after its receipt of Seller’s calculation of the Net Results to notify Seller of any proposed adjustments that Buyer has to Seller’s calculation of Net Results (the “Buyer’s Net Results Adjustment”) in which case, Buyer shall provide reasonable access to all work papers, schedules, and detail reports that support Buyer’s calculations of its proposed amount.If Buyer does not notify Seller of Buyer’s Net Results Adjustment within ten (10) Business Days, then the Purchase Price shall be adjusted using the Seller’s Net Results Adjustment. If Buyer notifies Seller of Buyer’s Net Results Adjustment within ten (10) Business Days and Buyer and Seller fail to agree on Net Results within five (5) Business Days of Seller’s receipt of Buyer’s Net Results Adjustment, then at the request of either Buyer or Seller, the dispute shall be submitted to the Arbiter to resolve any remaining dispute as to Net Results in accordance with the definition of Net Results and this Section 2.2 (b), which resolution shall be final, binding, conclusive and non-appealable.The parties shall instruct the Arbiter to deliver its written determination not later than the thirtieth (30th) day after the dispute is referred to the Arbiter.The Arbiter shall address only those items in dispute and may not assign a value greater than the greatest value for such item claimed by either party or smaller than the smallest value of such item claimed by either party.The fees and expenses of the Arbiter shall be shared by Seller and Buyer in proportion to the percentage of the disputed amount determined to be for the account of Buyer and Seller, respectively. (c)Inventory Adjustment.Schedule 2.2(c) identifies inventory held by Operating Company as of September 30, 2009 which Buyer and Seller have identified as slow moving or obsolete (the “Slow-Moving
